In view of the unchallenged representation on the argument that petitioner was ready at Special Term to present proof of the allegations of the petition that more than enough signatures are invalid to reduce the valid signatures below 1,500, and also furnished his adversary with a list of the names challenged, the order is reversed on the law and the facts and the matter is remitted to the Special Term to take proof at once to determine if the petition contains 1,500 valid signatures. The determination shall take into consideration subdivision 4 of section 137 of the Election Law. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.